internal_revenue_service number release date index number ---------------------------- --------------------------------- ---------------------- -------------------------------------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-165184-04 date date ------------------------------------------------------------ ------------------------------------------------------------------------------- legend operating partnership ----------------------------------------------------------- trs ----------------------------------------------------------------------------------------------------------------- trust dear --------------------- this is in reply to your letter dated date and subsequent correspondence requesting a ruling that amounts paid to trust by operating partnership or trs as reimbursements for their respective shares of personnel and administrative overhead expenses pursuant to certain reimbursement arrangements will not constitute gross_income to trust for purposes of sec_856 of the internal_revenue_code facts trust is a domestic_corporation that has elected to be taxed as a real_estate_investment_trust reit under subchapter_m of chapter of the code the sole purpose of trust is to serve as the general_partner and to own units of operating partnership trust conducts substantially_all of its operations through operating partnership operating partnership owns and provides real_estate housing to college and university students residing off-campus and to members of the u s military and their families plr-165184-04 the student housing properties owned by trust are generally leased for month intervals operating partnership also owns percent of the stock of trs a corporation that has jointly elected with trust to be taxed as a taxable_reit_subsidiary of trust under sec_856 l of the code in addition to properties owned by operating partnership an affiliate of operating partnership currently manages five student housing properties owned by third parties including colleges universities and other private owners which will be contributed to operating partnership operating partnership intends to contribute these five student housing management contracts to trs which may continue to manage properties for third party owners in the future these student housing properties are leased to students during the school year for month intervals during the summer the properties are leased to camp operators for varying rental periods that are generally less than days and typically run from periods of days to weeks there will be no cleaning or food services provided at these properties trs will earn a management fee for its property management services under the property management contracts with third parties the trs will also engage in development construction renovation and management services for military housing privatization projects as a part of the structuring of the various entities certain executive officers and other employees of trust who had been employed by operating partnership are now employed by trust moreover certain executive officers and other employees who had been employed by trs are now employed by trust trust will enter into one or more reimbursement arrangements with operating partnership and trs pursuant to which trust will agree to share executives and other employees with operating partnership and trs with respect to operating partnership trust will pay the expenses associated with the executives and other employees that are attributable to time spent by those individuals working on behalf of operating partnership including salaries benefit plans and fringe_benefits pursuant to operating partnership’s partnership_agreement the salaries and other costs related to the executives that are attributable to time spent by those executives in connection with the operation of operating partnership will be reimbursed by operating partnership the partnership_agreement provides that all such reimbursements are treated for federal_income_tax purposes as expenses of operating partnership incurred on its behalf and not as expenses of trust additionally trust will pay the expenses associated with the executives’ and other employees’ time spent working on behalf of trs including salaries benefit plans and fringe_benefits trs will agree to reimburse trust for its proportionate share of the expenses associated with these individuals trs will deduct as expenses its proportionate share of the expenses associated with the executives’ time spent working on behalf of trs plr-165184-04 pursuant to the reimbursement arrangements the amount of costs to be reimbursed will be determined on an arm’s length basis and will include a proportionate share of the costs reasonably related to the performance of services by the executives and other employees including a proportionate share of their salaries and benefit plans the proportionate share of costs will be determined on the basis of the relative amount of time such executives and other employees spend performing services for operating partnership or trs as applicable trust represents that i it is not in the business of providing to third parties services of the type that will be covered by the reimbursement arrangements and ii it will not derive any profit from the reimbursement arrangements law and analysis sec_856 provides that to qualify as a reit a corporation must derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes dividends interest rents_from_real_property and certain other items and derive at least percent of its gross_income excluding gross_income from prohibited_transactions from sources listed in sec_856 which includes rents_from_real_property and certain other items under sec_1_856-3 of the income_tax regulations a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the partner's interest in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm’s length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric’s gross_income under sec_61 of the code and therefore were not subject_to the gross_income requirement of sec_851 plr-165184-04 revrul_57_104 1957_1_cb_166 considers whether the amount_paid by a taxpayer to an independent_contractor as reimbursement for the costs of a union negotiated qualified_pension plan for the contractor’s employees will be deductible to the taxpayer and included in the income of the contractor the taxpayer a ship owner contracted with a stevedore contractor to handle its cargoes pursuant to their contract the taxpayer reimbursed the contractor for the amount required to be contributed by the contractor to the pension_trust the ruling holds that the amount_paid by the taxpayer as a reimbursement is part of the cost of the services rendered by the independent_contractor to the taxpayer and as such is a deductible expense to the taxpayer under sec_162 of the code the ruling also holds that the reimbursement of amounts contributed to the trust on behalf of its employees is includible in gross_income by the contractor under sec_61 of the code based on the information provided and the representations made by trust we conclude as follows the amounts paid to trust by operating partnership and trs as reimbursements for their allocable share of personnel and administrative overhead expenses pursuant to the reimbursement arrangements as described above will not be considered gross_income to the trust consistent with this conclusion trust will not be entitled to a deduction for the reimbursed expenses except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether trust qualifies as a reit under subchapter_m of the code additionally no opinion is expressed whether trs qualifies as a taxable_reit_subsidiary of trust under sec_856 of the code this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the terms of a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative william e coppersmith william e coppersmith chief branch office of associate chief_counsel financial institutions products sincerely
